 



EXHIBIT 10.2

Confidential: Use or disclosure of this document is subject to the restriction
of the Confidentiality Statement

AMENDMENT 004
AVAILABILITY/OUTAGE GOALS FOR 2002
TO
iDEN INFRASTRUCTURE [*] SUPPLY AGREEMENT
BETWEEN
MOTOROLA INC.
AND
NEXTEL COMMUNICATIONS INC.

This Amendment is between Motorola, Inc., a Delaware corporation (“Motorola”),
and Nextel Communications, Inc. (“Customer”) and amends the iDEN Infrastructure
[*] Supply Agreement dated as of April 13, 1999, as previously amended (“[*]
Supply Agreement”).

WHEREAS, the parties have mutually agreed to enter into this amendment to the
[*] Supply Agreement in order to encourage efforts to enhance the reputation of
iDEN in the United States market place by establishing improvement plans for
Customer operations and Motorola support of Customer’s iDEN systems in the
United States; and

WHEREAS, the parties previously set system availability and outage goals and
penalties for 1999, 2000, and 2001 and they now want to set new goals and
penalties for 2002; and

WHEREAS, this Amendment shall (i) set joint Customer/Motorola 2002 system
availability goals (“Overall System Uptime”) and penalties if they are not
reached and 2002 system outage (“System Outages”) penalties by Motorola and
(ii) supersede the availability and outage goals and penalties set for 1999,
2000, and 2001; and

WHEREAS, the parties agree to jointly develop plans and procedures capable of
meeting the Overall System Uptime goals and dramatically reducing System
Outages; and

NOW THEREFORE, in consideration of their mutual promises the parties agree as
follows.

I.     OVERALL SYSTEM AVAILABILITY



  A.   System availability will be measured on a 24-hour basis as reported in
the customer Uptime Report. The system availability measurement for penalty
purposes shall only be based on the period between the hours of 5:00 AM and
11:00 PM. On a monthly basis Customer will identify those outages on the Uptime
Report Customer feels are Motorola’s obligations, provide the Uptime Report to
Motorola, and Motorola and Nextel will mutually agree to those outages for which
Motorola is responsible.

          Motorola/Nextel       Amendment 004 to iDEN 2/18/02   1   [*] Supply
Agreement

[*] Confidential portion omitted and filed separately with the commission
pursuant to an application for confidential treatment pursuant to Rule 24b-2
under the Securities and Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



Confidential: Use or disclosure of this document is subject to the restriction
of the Confidentiality Statement



  B.   Motorola and Customer jointly agree the monthly goals for Overall System
Uptime between the hours of 5:00 AM and 11:00 PM for 2002 and shall be based
solely on [*] The goals shall be:

         
1.
[*]      
2.
[*]      
3.
[*]      
4.
[*]      
5.
[*]      
6.
[*]      
7.
[*]      
8.
[*]      
9.
[*]      
10.
[*]      
11.
[*]      
12.
[*]      



  C.   [*]     D.   [*]

         
1.
[*]        
2.
[*]        
3.
[*]        
4.
[*]      

          Motorola/Nextel       Amendment 004 to iDEN 2/18/02   2   [*] Supply
Agreement

[*] Confidential portion omitted and filed separately with the commission
pursuant to an application for confidential treatment pursuant to Rule 24b-2
under the Securities and Exchange Act of 1934, as amended.

 

 



--------------------------------------------------------------------------------



 



Confidential: Use or disclosure of this document is subject to the restriction
of the Confidentiality Statement

II.     SYSTEM OUTAGE



  A.   System Outage Penalty

      1.   Motorola will pay Customer on a per hour basis for each system outage
as defined below [*]

         
a)
[*]      
b)
[*]      
c)
[*]      
d)
[*]      
e)
[*]      
f)
[*]      

      2.   [*]   3.   [*]   4.   The above penalties will be assessed upon
notification to Motorola CNRC by Nextel of an event and continue until such
event has been corrected and the element is deemed to be in service and fully
functional, less any time required to collect failure logs. [*]   5.   [*]



  B.   System Outage Exclusions

         
1.
[*]      
2.
[*]      
3.
[*]      
4.
[*]      
5.
[*]      
6.
[*]      
7.
[*]      
8.
[*]      
9.
[*]      

          Motorola/Nextel       Amendment 004 to iDEN 2/18/02   3   [*] Supply
Agreement

[*] Confidential portion omitted and filed separately with the commission
pursuant to an application for confidential treatment pursuant to Rule 24b-2
under the Securities and Exchange Act of 1934, as amended.

 

 



--------------------------------------------------------------------------------



 



Confidential: Use or disclosure of this document is subject to the restriction
of the Confidentiality Statement

         
10.
[*]        
11.
[*]        
12.
[*]      

III. GENERAL

  A.   [*]     B.   [*]

         
1.
  [*]    
2.
  [*]    

    C.   [*]

         
1.
  [*]    



  D.   Infrastructure Notice of Claim

      1.   Customer must make notice of claim in writing to Motorola monthly (by
the 7th day of the following month). Such claim must be signed by the Nextel
Director of NTS or his/her designee. The Motorola Vice President of Sales and
Operations for Nextel or his/her designee shall endorse the claim to indicate
Motorola’s acceptance. 2.   Nextel and Motorola will use a predefined, agreed
upon, written process for calculating monthly outages and penalties. 3.  
Motorola agrees to distribute all direct cause outage reports to the Chief
Operating Officer, Chief Technology Officer, Executive Vice President of
Engineering and Operations, and the Vice President and Director of Operations at
Customer.



  E.   Other Provisions

      1.   The parties recognize that to insure minimum restoration time, it may
be necessary to forego collection of valuable trace data that would allow for
root cause analysis. If customer desires to extend outage duration to collect
trace data, Motorola liability terminates upon such notice.

          Motorola/Nextel       Amendment 004 to iDEN 2/18/02   4   [*] Supply
Agreement

[*] Confidential portion omitted and filed separately with the commission
pursuant to an application for confidential treatment pursuant to Rule 24b-2
under the Securities and Exchange Act of 1934, as amended.

 

 



--------------------------------------------------------------------------------



 



Confidential: Use or disclosure of this document is subject to the restriction
of the Confidentiality Statement

      2.   The compensation provisions in this Amendment are effective upon
execution of this Amendment, but are made retroactive to January 1, 2002. These
penalty provisions shall be in effect through December 31, 2002.

      F.   Extension of Penalty Provisions     The parties agree to negotiate in
good faith on modification or extension of these provisions beyond End of the
Year 2002 based on perceived benefit of these provisions and changes in system
performance. A formal review of the penalty program will be conducted at the end
of Q4 2002.   G.   Dispute Resolution     Disputes and Dispute Resolution with
regards to this Penalty/Incentive program will be resolved as outlined in
paragraph 30.0 of the [*] Infrastructure Supply Agreement.

The iDEN Infrastructure [*] Supply Agreement shall remain in full force and
effect except as expressly amended hereby.

IN WITNESS WHEREOF, this Amendment has been executed and delivered by the
parties set forth below.

      Motorola, Inc.   Nextel Communications, Inc.   By: /s/Charles Wright
(Authorized Signatory)   By: /s/ Mark C. Beecy
(Authorized Signatory)   Name: Charles F. Wright   Name: Mark C. Beecy   Title:
Sr. V.P. & GM GTSS-NA   Title: V.P. Supply Chain Management   Date: 3/22/02  
Date: 3/15/02

          Motorola/Nextel       Amendment 004 to iDEN 2/18/02   5   [*] Supply
Agreement

[*] Confidential portion omitted and filed separately with the commission
pursuant to an application for confidential treatment pursuant to Rule 24b-2
under the Securities and Exchange Act of 1934, as amended.

 